Case 3:17-cv-00072-NKM-JCH Document 922 Filed 01/15/21 Page 1 of 1 Pageid#: 15821




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF VIRGINIA
                            CHARLOTTESVILLE DIVISION

     ELIZABETH SINES, et al.,
                                                        CASE NO. 3:17-cv-00072
                                      Plaintiffs,

                          v.                            ORDER

     JASON KESSLER, et al.,
                                                        JUDGE NORMAN K. MOON
                                      Defendants.


         This matter is before the Court on Plaintiffs’ Unopposed Motion for Entry of Default

  against Defendant Nationalist Front Pursuant to Fed. R. Civ. P. 37 and 55, Dkt. 918, which was

  filed on January 13, 2021. Pursuant to 28 U.S.C. § 636(b)(1)(B), the Court refers this motion to

  U.S. Magistrate Judge Joel Hoppe for a Report & Recommendation, and to conduct any

  proceedings in aid thereof.

         It is so ORDERED.

         The Clerk of the Court is directed to send this Order to all counsel of record.

         Entered this 15th      day of January, 2021.
